            Case 5:20-cr-00317-SLP Document 78 Filed 05/24/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )      Case No. CR-20-317-SLP
                                               )
JORGE LUIS VILLARREAL,                         )
                                               )
                     Defendant.                )

     UNOPPOSED THIRD MOTION FOR TEMPORARY MODIFICATION
                   TO CONDITIONS OF RELEASE

       COMES NOW Defendant Jorge Luis Villarreal, through undersigned counsel,

and moves this Court for a modification of Condition 7(f) of the Order Setting

Conditions of Release for a limited and temporary purpose. In support, the Defendant

offers the following:

       1)      On November 2, 2020, Mr. Villarreal was brought before Magistrate

Judge Shon T. Erwin for initial appearance on a complaint. He was ordered released

with an unsecured bond and conditions of supervision. Docs. 6, 8, 9.

       2)      The conditions of release include Condition 7(f) which limits his travel

to the Southern District of Texas, where he resides, and this district, unless pre-

approved by the U.S. Probation Office. Doc. 8.

       3)      Mr. Villarreal has twice sought and received permission from the Court

to travel to Mexico for dental treatment. Docs. 34, 37, 45, 46. In those instances he
           Case 5:20-cr-00317-SLP Document 78 Filed 05/24/21 Page 2 of 3




complied with the Court’s instructions regarding notification. He has fully complied

with all conditions of his release during the pendency of this case.

      4)      Mr. Villarreal now seeks temporary modification of Condition 7(f) in

order to attend a family event in Mexico June 4-6, 2021.

      5)      Both counsel for the government and the Pretrial Services Unit of the

U.S. Probation Office have been consulted and provided documentation regarding

this request. AUSA Ashley Altshuler and PTS Officer Keely Everette state they do

not object to him traveling to Mexico for this limited purpose.

                                 Relief Requested

      Based on the foregoing, Defendant respectfully requests this Court order a

temporary modification to Condition 7(f) to allow Mr. Villarreal to make one trip to

Mexico, to depart the U.S. no sooner than June 4 and return no later than June 6,

2021, with the additional requirement that he notify undersigned counsel promptly

upon his return.

                                       Respectfully submitted,

                                        s/ Julia C. Summers
                                       JULIA C. SUMMERS, OBA #15851
                                       Assistant Federal Public Defender
                                       215 Dean A. McGee, Suite 109
                                       Oklahoma City, OK 73102
                                       Phone:        (405) 609-5930
                                       Fax:          (405) 609-5932

                                          2
         Case 5:20-cr-00317-SLP Document 78 Filed 05/24/21 Page 3 of 3




                                        E-mail:  julia.summers@fd.org
                                        COUNSEL FOR JORGE LUIS VILLARREAL

                           CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of May, 2021, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to Assistant United States Attorneys
Wilson McGarry, Ashley Altshuler, and Stanley West.

                                         s/ Julia C. Summers
                                        JULIA C. SUMMERS




                                           3
